USCA11 Case: 20-14069     Date Filed: 07/08/2021   Page: 1 of 6



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14069
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 8:19-cv-01818-TGW



LISA TURNER,

                                                            Plaintiff-Appellant,

                                   versus

COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                                (July 8, 2021)

Before JILL PRYOR, GRANT, and LUCK, Circuit Judges.
PER CURIAM:
            USCA11 Case: 20-14069      Date Filed: 07/08/2021    Page: 2 of 6



       The Social Security Commissioner found that Lisa Turner was disabled
starting on April 6, 2015. Turner appealed that decision because she believes her

disability started even earlier. The district court did not find any error in the
Commissioner’s decision. Neither do we, so we affirm.
                                           I.
       Turner applied for disability benefits in July 2012, and alleged that her
disability began on May 27, 2011. In that application, she claimed to suffer from
lupus, fibromyalgia, diabetes, sleep apnea, possible glaucoma, and other maladies.

That application was denied initially and upon reconsideration. She requested a
disability hearing, which was held in June 2015, and there she agreed to amend her
alleged disability onset date to November 10, 2014. The ALJ found that she was
disabled.
       But Turner thought that her disability started much earlier than 2014. She
appealed, and made it to the district court—at which point the Commissioner
requested the district court to reverse and remand, so that Turner could be
informed about how amending her disability onset date would affect her claims.
The magistrate judge granted the motion, and the case made its way back to the
ALJ.
       Another hearing was held in May 2018. There, the ALJ listened to
testimony from Dr. Hema Sugumaran, who reviewed the medical record and said
that the first date in which she found a decrease in Turner’s vision such that he had
some limitations was April 6, 2015. That was the date of a letter from Dr. Don J.
Perez, which said that Turner’s “visual acuity is 20/70 in the right eye and 20/80 in

                                           2
            USCA11 Case: 20-14069       Date Filed: 07/08/2021   Page: 3 of 6



the left eye,” and that “[h]er peripheral vision is very poor.” The ALJ then
questioned a vocational expert, and posited a hypothetical person of Turner’s “age,

education and work experience” who was limited “to jobs requiring only near field
acuity, near acuity, frequent near acuity, occasional peripheral acuity and frequent
depth perception.” The VE testified that such a person would be able to work as a
toll collector, price marker, and ticket taker. The ALJ next asked about potential
jobs for a hypothetical person who was limited to jobs requiring “no near acuity,
no peripheral acuity and no depth perception.” The VE responded that the options

for such a person were extremely limited.
         The ALJ issued a decision finding that Turner’s disability began on April 6,
2015. The ALJ found that before that date Turner was able to “perform work
requiring frequent near visual acuity; occasional peripheral visual acuity and
frequent depth perception.” But after that date, the ALJ found that Turner “could
perform no work requiring visual acuity; peripheral visual acuity or depth
perception.” Particularly important to the ALJ’s finding was that Dr. Perez’s
“letter marks the first evidence supporting the visual limitations set forth after the
established onset date.” The administrative appeals judge left that decision in
place.
         Turner filed an appeal in district court, where both she and the
Commissioner consented to a magistrate judge’s authority. There, the
Commissioner’s decision was affirmed. The magistrate judge found that
substantial evidence supported the ALJ’s decision, and that Dr. Perez’s letter was
reasonably interpreted by the ALJ as describing Turner’s current condition—and

                                            3
          USCA11 Case: 20-14069       Date Filed: 07/08/2021   Page: 4 of 6



not her condition before the day the letter was written (that is, April 6, 2015). The
magistrate judge also found that Turner failed to point to medical evidence that her

vision was worse than the ALJ found it to be prior to April 6, 2015.
      Turner now appeals to this Court.
                                          II.
      “Our review of the Commissioner’s decision is limited to whether
substantial evidence supports the decision and whether the correct legal standards
were applied.” Walker v. Soc. Sec. Admin., Comm’r, 987 F.3d 1333, 1338 (11th

Cir. 2021). “Substantial evidence is more than a scintilla and is such relevant
evidence as a reasonable person would accept as adequate to support a
conclusion.” Id. (quoting Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178
(11th Cir. 2011)). And when there is substantial evidence to support the decision,
we must affirm “[e]ven if we find that the evidence preponderates against the
[Commissioner]’s decision.” Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir.
1991). We afford no deference to the district court’s decision. Washington v.
Comm’r of Soc. Sec., 906 F.3d 1353, 1358 (11th Cir. 2018).
                                          III.
      On appeal, Turner “posits that the substantial evidence does not support the
Administrative Law Judge’s visual limitation findings.” In support of that
argument, she points to Dr. Perez’s letter, reports of consultative examiner, and her
own testimony. Turner also makes two more specific arguments. First, she
contends that the ALJ erred when it did not read Dr. Perez’s letter to be evaluating
Turner’s visual limitations before April 6, 2015 rather than as of that date. Second,

                                           4
          USCA11 Case: 20-14069        Date Filed: 07/08/2021    Page: 5 of 6



she claims that the ALJ’s use of terms such as “frequent near visual acuity” is
“nonsensical.” After all, in her view, a person “cannot read a particular line 1/3 to

2/3 of the time, but not the remaining time.” We address these arguments in turn.
      As an initial matter, we find that substantial evidence supports the ALJ’s
finding that Turner was able to “perform work requiring frequent near visual
acuity; occasional peripheral visual acuity and frequent depth perception” before
April 6, 2015. The ALJ placed “great weigh[t]” to the opinion of Dr. Sugumaran,
who had reviewed Turner’s records, and noted that she is a “well qualified vision

specialist” who “reviewed all the evidence available.” The ALJ also gave “great
weight” to Dr. Perez’s letter, taking into account that “[a]s a treating specialist, Dr.
Perez is qualified to issue an opinion on the claimant’s condition.”
      To the extent Turner tries to show otherwise in her initial brief, she is
unsuccessful. As her brief admits, the consultative examiner who noted “visual
changes” did so “without quantifying the degree.” And while Turner’s brief refers
to her own testimony that “her vision started getting really bad in 2012,” that
testimony was not ignored by the ALJ. In fact, the ALJ stated that the “residual
functional capacity reflects some visual limitations,” and that “these are based
largely on the claimant’s testimony that her visual impairment extended” to the
period before April 6, 2015. But that does not establish that Turner was disabled
before that date, and none of her arguments or proffered evidence suggests that the
ALJ’s decision was supported by anything less than a reasonable person would
accept as adequate. Walker, 987 F.3d at 1338.



                                           5
          USCA11 Case: 20-14069       Date Filed: 07/08/2021    Page: 6 of 6



      Turner also argues that the ALJ committed a “clear and unmistakable error”
in how he read Dr. Perez’s letter. According to Turner, Dr. Perez’s letter should be

read to be referring to the state of Turner’s vision before April 6, 2015. We
disagree. Dr. Perez’s letter is dated April 6, 2015, and it says that Turner’s “visual
acuity is 20/70 in the right eye and 20/80 in the left eye,” and that her “peripheral
vision is very poor.” Reading the letter according to its plain language is not error
at all, let alone a “clear and unmistakable” one.
      Finally, Turner characterizes the ALJ’s usage of the word “frequent” as

“nonsensical.” It was not. The ALJ’s use of the word “frequent” was with regard
to “work requiring frequent near visual acuity; occasional peripheral visual acuity
and frequent depth perception.” And applying the term “frequent” to near acuity
for describing job requirements is a part of the Dictionary of Occupational Titles.
See, e.g., U.S. Dep’t of Labor, Dictionary of Occupational Titles (4th ed. 1991)
(DOT) § 239.367-026. And of course, the ALJ may take notice of the DOT. 20
C.F.R. § 416.966(d)(1). Turner raises no controlling law to suggest that the ALJ
erred when it found that, at one point, Turner was able to perform “work requiring
frequent near visual acuity.”
      AFFIRMED.




                                           6